Title: To James Madison from Daniel Clark, 22 June 1802 (Abstract)
From: Clark, Daniel
To: Madison, James


22 June 1802, New Orleans. Informs JM of the state of affairs in Louisiana “in compliance with your direction, to point out such objects as would require the interference of our Government, with this of Spain, to ascertain our rights, and procure redress, and at the same time to have your instructions to regulate my own conduct.” Notes that JM is already aware of “the disagreable predicament in which I am placed, by the refusal of the Spanish Government, to recognize a Consul for the U. S., in any port in their American dominions, and of the new order from the Governor of Luisiana, to the Vice Consul, to Suspend the exercise of his functions”; feels confident the U.S. will insist on recognition by the court of Spain of an official character to protect U.S. interests. Outlines previous regulations on U.S. trade and mentions the intendant’s plan to close New Orleans to Americans upon promulgation of the definitive treaty with Great Britain, “limiting our Commerce in this quarter, to the Supplying of our own Settlements on the river, & exportation of their produce deposited in New Orleans.” Complains of security deposit requirement and other impediments to trade, including a 3 percent duty on money brought into New Orleans which was ordered on 24 Mar. and has already amounted to $552 as indicated in enclosure no. 1. “On no pretence whatever, can this duty be demanded. It is not warranted by Treaty.… It is an abuse of too great a magnitude to admit of delay, as it may take root & require a violent remedy.… The Paper No. 2, the Protest of a Mr. Cushing, is intended as an official document on the subject.” Has complained to the intendant that if persisted in, the duty “would probably occasion a very serious misunderstanding” between the two countries. “From this you may Judge, Sir! of the necessity of making such representations to the Court of Spain as will put it in mind of its engagements with us.”
Assumes JM knows the situation of the residents on the Tombigbee River, who are denied the right to carry goods by way of Mobile and must instead ship from New Orleans where they are subjected to a duty of 6 percent on importation “& as much more on exportation.” Discusses problem of Spanish right to embargo American shipping on the Mississippi, an example of which is set forth in enclosure no. 3, a statement of Robert Lowry of Baltimore. Suggests that other points the U.S. government should raise with Spain are the passport fee required of all American boatmen and the disposition of the property of Americans who die intestate on the Mississippi. Cites impediments set up to the free movement of slaves in and out of Spanish territory. Observes that trade with Louisiana is open to the nations of Europe; “the exception seems singular in respect to us.”
 

   
   RC and enclosures (DNA: RG 59, CD, New Orleans, vol. 1); Tr and Tr of enclosures (DLC: Monroe Papers). RC 18 pp.; docketed by Brent. Printed in “Despatches from the United States Consulate in New Orleans, 1801–1803,” American Historical Review, 32 (1927): 815–22. Tr and Tr of enclosures in the hand of Daniel Brent; docketed by Monroe. A letterpress copy of the Tr is in the Livingston Papers (NHi).



   
   Enclosure no. 1 (1 p.) is a “Memorandum of Sums of money imported into New Orleans in American Vessels from foreign Ports & in Boats from the Settlements on the River on which a duty of three ⅌ Ct. has been exacted by the Intendant of New Orleans for Liberty to deposit it, from 20th. March to 22 June 1802,” totaling $18,804 for a duty of $552.12.



   
   Elijah Cushing’s deposition (4 pp.), taken by Clark on 21 June 1802, complained that he had been forced to pay a 3 percent storage duty on money he had deposited, according to custom, in New Orleans before shipping it to Philadelphia, and Clark added his own protest that the “aforesaid illegal and exorbitant exaction” amounted to a violation of article 22 of the Pinckney treaty.



   
   Robert K. Lowry’s statement, dated 28 Feb. 1802 at Philadelphia (3 pp.), described events in July 1800, when the schooner Volunteer was detained near New Orleans. Lowry and the captain of the ship were treated with “extreme insolence” and threatened with physical harm by Spanish officials and were forced to pay $45 before obtaining leave to clear the Mississippi River. In the Tr, Brent miscopied the signature as “Thomas Lowry.”



   
   A full transcription of this document has been added to the digital edition.

